Title: To George Washington from William Dodge, 1775
From: Dodge, William
To: Washington, George


[1775]. “Your Petitioner being a man in years and being One troubled With rhumatizm and Other Disorders and being A man of Poor Sircomstance and having a Weakly Wife and a large Familey of Small Children and therefore begs of your Excelency to Give Me a Dismission from the Army for I am Not Able to go thorough the Hardships of this Winter and in Granting the Petitioner his Request You Will Releive a Poor Distressed familey And they Will be Bound for Ever to Pray for your Excellency.”
